DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 08/17/2022. In the current amendments, the specification is amended, and claims 1, 3, 6, 8, 11, and 13 are amended. Claims 1-15 are pending and have been examined.
In response to amendments and remarks filed on 08/17/2022, the objections to the specification, the claim interpretation under 35 U.S.C. 112(f), the 35 U.S.C. 112(a) rejection to claims 6-10, and the 35 U.S.C. 103 obviousness rejection to claims 1, 6, and 11 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the enumerator builder” in line 16. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the enumerator builder” has been interpreted as “an enumerator builder”.
Claim 6 recites the limitation “the informational-scope builder” in line 21. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the informational-scope builder” has been interpreted as “an informational-scope builder”.
Dependent claims 7-10 are rejected based on being directly or indirectly dependent on rejected claim 6.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“creating a respective enumerating variable declaration for each node in a path from an owner node of a current node to a root node in the ownership graph, wherein the respective enumerating variable declaration comprises a variable name, a variable type, and a path expression specifying a variable range”
“creating a respective accessing variable declaration for each owner node in the dependency graph of the current node, wherein the respective accessing variable declaration comprises a second variable name, and a second path expression specifying one or more values for a variable”
“automatically generating a business decision for the root node, …, based on the created enumerating variables and the created accessing variable declarations”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitations in the context of this claim encompass creating a respective enumerating variable declaration comprising a variable name, variable type, and path expression for each node in the ownership graph ((corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use a variable name, variable type, and path expression to create a respective enumerating variable declaration for each node in a path in the ownership graph), creating a respective accessing variable declaration comprising a second variable name and a second path expression for each owner node in the dependency graph ((corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use a second variable name and a second path expression to create a respective accessing variable declaration for owner node in the dependency graph), and automatically generating a business decision for the root node based on the created enumerating and accessing variable declarations (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the created enumerating variable declarations and the created accessing variable declarations to automatically generate a business decision for the root node).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitations:
“for each node in the dependency graph with an incoming edge”
“by a processor”
As drafted, are additional elements that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitations:
“receiving an ownership graph, wherein the ownership graph comprises a first set of nodes and a first set of directional edges, wherein each of the first set of directional edges connects two nodes and indicates ownership of a first node by a second node, each node having at most one owner, the ownership graph being acyclic”
“receiving a dependency graph, wherein the dependency graph comprises a second set of nodes and a second set of directional edges, wherein each node of the second set of nodes in the dependency graph corresponds to a node of the first set of nodes in the ownership graph, wherein each of the second set of directional edges connects two nodes and indicates a dependency of the first node on the second node, the dependency graph being acyclic”
As drafted, are additional elements that correspond to insignificant extra-solution activity. In particular, the additional elements are merely directed towards receiving data. See MPEP 2106.05(g). Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a processor, graphs, nodes, and directional edges for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“creating a scope definition for each node in the dependency graph with an incoming edge”
“populating the created scope definition with the respective enumerating variable declaration and the respective accessing variable declaration for the current node”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language(See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitations in the context of this claim encompass creating a scope definition for each node with an incoming edge in the dependency graph (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can create a scope definition for each node with an incoming edge in a dependency graph), and populating the scope definition for the current node with the respective enumerating variable declaration and the respective accessing variable declaration (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the respective enumerating variable declaration and the respective accessing variable declaration to populate the scope definition for the current node).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 1 of a processor, graphs, nodes, and directional edges, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receiving…” amount to no more than insignificant extra-solution activity for receiving data. The additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a processor, graphs, nodes, and directional edges for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“creating a scoped dependency graph comprising at least one of the first set of nodes and the second set of nodes of the dependency graph and the scope definition for each node in the dependency graph with an incoming edge”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language(See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitation in the context of this claim encompasses using the created scope definitions along with the respective nodes of the dependency graph to create a scoped dependency graph (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the created scope definition for each respective node of the dependency graph with an incoming edge along with the respective nodes to create a scoped dependency graph).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 1 of a processor, graphs, nodes, and directional edges, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receiving…” amount to no more than insignificant extra-solution activity for receiving data. The additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a processor, graphs, nodes, and directional edges for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“expanding each scope definition in the scoped dependency graph with a respective decision logic”
“generating a set of rules, each rule comprising a scope definition expanded by the respective decision logic”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language(See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitations in the context of this claim encompass using respective decision logic to expand each scope definition in the scoped dependency graph (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can expand each scope definition in the scoped dependency graph by using a respective design logic), and generating a set of rules, where each rule comprises an expanded scope definition (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the expanded scope definitions (expanded by the respective design logic) to generate a set of rules, where each rule comprises and expanded scope definition).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
“receiving a plurality of decision logics, each decision logic for a respective node in the dependency graph with an incoming edge”
As drafted, is an additional element that corresponds to insignificant extra-solution activity. In particular, the additional element is merely directed towards receiving data. See MPEP 2106.05(g). Furthermore, the recitation of additional elements in claim 1 of a processor, graphs, nodes, and directional edges, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receiving…” amount to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a processor, graphs, nodes, and directional edges for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“operating the generated set of rules across the received set of data”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language(See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitation in the context of this claim encompasses operating the set of rules using the received data set (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use (operate) the generated set of rules for the received data set (i.e. apply the set of rules to the received data)).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitations:
“supplying the generated set of rules to a rules engine”
“receiving a set of data”
As drafted, are additional elements that correspond to insignificant extra-solution activity. In particular, the additional elements are merely directed towards transmitting (supplying) and receiving data. See MPEP 2106.05(g). Furthermore, the recitation of additional elements in claim 1 of a processor, graphs, nodes, and directional edges, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receiving…” amount to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a processor, graphs, nodes, and directional edges for applying the abstract ideas) or insignificant extra-solution activity (i.e. transmitting (supplying) and receiving data). Furthermore, the “receiving …” and “supplying …“ limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“create a respective enumerating variable declaration for each node in a path from an owner node of a current node to a root node in the ownership graph, wherein the respective enumerating variable declaration comprises a variable name, a variable type, and a path expression specifying a variable range”
“create a respective accessing variable declaration for each owner node in the dependency graph of the current node, wherein the respective accessing variable declaration comprises a second variable name, and a second path expression specifying one or more values for a variable”
“automatically generating a business decision for the root node, …, based on the created enumerating variable declarations and the created accessing variable declarations”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language(See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitations in the context of this claim encompass creating a respective enumerating variable declaration comprising a variable name, variable type, and path expression for each node in the ownership graph ((corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use a variable name, variable type, and path expression to create a respective enumerating variable declaration for each node in a path in the ownership graph), creating a respective accessing variable declaration comprising a second variable name and a second path expression for each owner node in the dependency graph ((corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use a second variable name and a second path expression to create a respective accessing variable declaration for owner node in the dependency graph), and automatically generating a business decision for the root node based on the created enumerating and accessing variable declarations (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the created enumerating variable declarations and the created accessing variable declarations to automatically generate a business decision for the root node).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitations:
“one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories”
“for each node in the dependency graph with an incoming edge”
“the enumerator builder”
“the informational-scope builder”
“by a processor”
As drafted, are additional elements that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitations:
“receiving an ownership graph comprising a first set of nodes and a first set of directional edges, wherein each of the first set of directional edges connects two nodes and P201802212US01Page 47 of 52indicates ownership of a first node by a second node, each node having at most one owner, the ownership graph being acyclic”
“receiving a dependency graph comprising a second set of nodes and a second set of directional edges, wherein each node of the second set of nodes in the dependency graph corresponds to a node in the first set of nodes in the ownership graph, wherein each of the second set of directional edges connects two nodes and indicates a dependency of the first node on the second node, the dependency graph being acyclic”
As drafted, are additional elements that correspond to insignificant extra-solution activity. In particular, the additional elements are merely directed towards receiving data. See MPEP 2106.05(g). Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe processors, memories, storage media, graphs, nodes, directional edges, and builders for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“creating a scope definition for each node in the dependency graph with an incoming edge”
“populating the created scope definition with the respective enumerating variable declaration and the respective accessing variable declaration for the current node”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language(See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitations in the context of this claim encompass creating a scope definition for each node with an incoming edge in the dependency graph (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can create a scope definition for each node with an incoming edge in a dependency graph), and populating the scope definition for the current node with the respective enumerating variable declaration and the respective accessing variable declaration (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the respective enumerating variable declaration and the respective accessing variable declaration to populate the scope definition for the current node).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 6 of processors, memories, storage media, graphs, nodes, directional edges, and builders, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receiving…” amount to no more than insignificant extra-solution activity for receiving data. The additional elements do not integrate the abstract ideas into a practical application. 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe processors, memories, storage media, graphs, nodes, directional edges, and builders for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“creating a scoped dependency graph comprising at least one of the first set of nodes and the second set of nodes of the dependency graph and the scope definition for each node in the dependency graph with an incoming edge”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitation in the context of this claim encompasses using the created scope definitions along with the respective nodes of the dependency graph to create a scoped dependency graph (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the created scope definition for each respective node of the dependency graph with an incoming edge along with the respective nodes to create a scoped dependency graph).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 6 of processors, memories, storage media, graphs, nodes, directional edges, and builders, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receiving…” amount to no more than insignificant extra-solution activity for receiving data. The additional elements do not integrate the abstract ideas into a practical application. 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe processors, memories, storage media, graphs, nodes, directional edges, and builders for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“expanding each scope definition in the scoped dependency graph with the respective decision logic”
“generating a set of rules, each rule comprising a scope definition expanded by the respective decision logic”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitations in the context of this claim encompass using respective decision logic to expand each scope definition in the scoped dependency graph (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can expand each scope definition in the scoped dependency graph by using a respective design logic), and generating a set of rules, where each rule comprises an expanded scope definition (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the expanded scope definitions (expanded by the respective design logic) to generate a set of rules, where each rule comprises and expanded scope definition).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
“receiving a plurality of decision logics, each decision logic for a respective node in the dependency graph with an incoming edge”
As drafted, is an additional element that corresponds to insignificant extra-solution activity. In particular, the additional element is merely directed towards receiving data. See MPEP 2106.05(g). Furthermore, the recitation of additional elements in claim 6 of processors, memories, storage media, graphs, nodes, directional edges, and builders, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receiving…” amount to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe processors, memories, storage media, graphs, nodes, directional edges, and builders for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“operating the generated set of rules across the received set of data”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitation in the context of this claim encompasses operating the set of rules using the received data set (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use (operate) the generated set of rules for the received data set (i.e. apply the set of rules to the received data)).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitations:
“supplying the generated set of rules to a rules engine”
“receiving a set of data”
As drafted, are additional elements that correspond to insignificant extra-solution activity. In particular, the additional elements are merely directed towards transmitting (supplying) and receiving data. See MPEP 2106.05(g). Furthermore, the recitation of additional elements in claim 6 of processors, memories, storage media, graphs, nodes, directional edges, and builders, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receiving…” amount to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe processors, memories, storage media, graphs, nodes, directional edges, and builders for applying the abstract ideas) or insignificant extra-solution activity (i.e. transmitting (supplying) and receiving data). Furthermore, the “receiving …” and “supplying …“ limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to a computer program product comprising a computer readable storage medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“create a respective enumerating variable declaration for each node in a path from an owner node of a current node to a root node in the ownership graph, wherein the respective enumerating variable declaration comprises a variable name, a variable type, and a path expression specifying a variable range”
“create a respective accessing variable declaration for each owner node in the dependency graph of the current node, wherein the respective accessing variable declaration comprises a second variable name and a second path expression specifying one or more values for a variable”
“automatically generating a business decision for the root node, …, based on the created enumerating variable declarations and the created accessing variable declarations”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitations in the context of this claim encompass creating a respective enumerating variable declaration comprising a variable name, variable type, and path expression for each node in the ownership graph ((corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use a variable name, variable type, and path expression to create a respective enumerating variable declaration for each node in a path in the ownership graph), creating a respective accessing variable declaration comprising a second variable name and a second path expression for each owner node in the dependency graph ((corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use a second variable name and a second path expression to create a respective accessing variable declaration for owner node in the dependency graph), and automatically generating a business decision for the root node based on the created enumerating and accessing variable declarations (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the created enumerating variable declarations and the created accessing variable declarations to automatically generate a business decision for the root node).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitations:
“for each node in the dependency graph with an incoming edge”
“by a processor”
As drafted, are additional elements that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitations:
“receive an ownership graph, wherein the ownership graph comprises a first set of nodes and a first set of directional edges, wherein each of the first set of directional edges connects two nodes and indicates ownership of a first node by a second node, each node having at most one owner, the ownership graph being acyclic”
“receive a dependency graph, wherein the dependency graph comprises a second set of nodes and a second set of directional edges, wherein each node of the second set of nodes in the dependency graph corresponds to a node of the first set of nodes in the ownership graph, wherein each of the second set of directional edges connects two nodes and indicates a dependency of the first node on the second node, the dependency graph being acyclic”
As drafted, are additional elements that correspond to insignificant extra-solution activity. In particular, the additional elements are merely directed towards receiving data. See MPEP 2106.05(g). Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a processor, graphs, nodes, and directional edges for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to a computer program product comprising a computer readable storage medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“creating a scope definition for each node in the dependency graph with an incoming edge”
“populating the created scope definition with the respective enumerating variable declaration and the respective accessing variable declaration for the current node”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitations in the context of this claim encompass creating a scope definition for each node with an incoming edge in the dependency graph (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can create a scope definition for each node with an incoming edge in a dependency graph), and populating the scope definition for the current node with the respective enumerating variable declaration and the respective accessing variable declaration (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the respective enumerating variable declaration and the respective accessing variable declaration to populate the scope definition for the current node).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 11 of a processor, graphs, nodes, and directional edges, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receiving…” amount to no more than insignificant extra-solution activity for receiving data. The additional elements do not integrate the abstract ideas into a practical application. 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a processor, graphs, nodes, and directional edges for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to a computer program product comprising a computer readable storage medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“creating a scoped dependency graph comprising at least one of the first set of nodes and the second set of nodes of the dependency graph and the scope definition for each node in the dependency graph with an incoming edge”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitation in the context of this claim encompasses using the created scope definitions along with the respective nodes of the dependency graph to create a scoped dependency graph (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the created scope definition for each respective node of the dependency graph with an incoming edge along with the respective nodes to create a scoped dependency graph).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of additional elements in claim 11 of a processor, graphs, nodes, and directional edges, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receiving…” amount to no more than insignificant extra-solution activity for receiving data. The additional elements do not integrate the abstract ideas into a practical application. 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a processor, graphs, nodes, and directional edges for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to a computer program product comprising a computer readable storage medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“expanding each scope definition in the scoped dependency graph with a respective decision logic”
“generating a set of rules, each rule comprising a scope definition expanded by the respective decision logic”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitations in the context of this claim encompass using respective decision logic to expand each scope definition in the scoped dependency graph (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can expand each scope definition in the scoped dependency graph by using a respective design logic), and generating a set of rules, where each rule comprises an expanded scope definition (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the expanded scope definitions (expanded by the respective design logic) to generate a set of rules, where each rule comprises and expanded scope definition). 
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
“receiving a plurality of decision logics, each decision logic for a respective node in the dependency graph with an incoming edge”
As drafted, is an additional element that corresponds to insignificant extra-solution activity. In particular, the additional element is merely directed towards receiving data. See MPEP 2106.05(g).  Furthermore, the recitation of additional elements in claim 11 of a processor, graphs, nodes, and directional edges, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receiving…” amount to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a processor, graphs, nodes, and directional edges for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receiving …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to a computer program product comprising a computer readable storage medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“operating the generated set of rules across the received set of data”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitation in the context of this claim encompasses operating the set of rules using the received data set (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use (operate) the generated set of rules for the received data set (i.e. apply the set of rules to the received data)).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitations:
“supplying the generated set of rules to a rules engine”
“receiving a set of data”
As drafted, are additional elements that correspond to insignificant extra-solution activity. In particular, the additional elements are merely directed towards transmitting (supplying) and receiving data. See MPEP 2106.05(g). Furthermore, the recitation of additional elements in claim 11 of a processor, graphs, nodes, and directional edges, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receiving…” amount to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a processor, graphs, nodes, and directional edges for applying the abstract ideas) or insignificant extra-solution activity (i.e. transmitting (supplying) and receiving data). Furthermore, the “receiving …” and “supplying …“ limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Response to Arguments
Applicant’s arguments filed 08/17/2022, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection for claims 6-10 is made in view of the claim amendments filed 08/17/2022. Please see the current rejection for more information.

Applicant's arguments filed 08/17/2022 with respect to the 35 U.S.C. 101 abstract idea rejection of claim 1 have been fully considered but they are not persuasive. Applicant asserts “Applicant respectfully disagrees with the Office Action's characterization of claim 1. Data is not merely being "received" but rather is being utilized in multiple steps for an explicitly recited practical application of automatically generating a business decision using the created enumerating variable declarations and the created accessing variable declarations. (Applicant's Specification [0001]). Some of the technical advantages of the present inventive concept are described in paragraphs [0031]-[0034] of Applicant's Specification, as filed. Applicant also contends that on a theoretical level, virtually any method implemented by a computer could be performed by a diligent human being, albeit in an extremely tedious, protracted, and error-prone manner.” (Remarks Page 13).
Examiner’s Response:
	The examiner respectfully disagrees. First, amended claim 1 recites the limitation “automatically generating a business decision for the root node, …, based on the created enumerating variables and the created accessing variable declarations”, which corresponds to using created variable declarations to automatically generate a business decision for a root node, which is evaluation and judgement that can be performed by a human mind. For example, a human mind is able to generate a business decision (such a customer expenses for example (in reference to Fig. 4)) based on created variable declarations when provided the values of the variables. Therefore, this limitation amounts to a mental process, not an additional element. Because the limitation is not considered an additional element, it cannot integrate the exception into a practical application. See MPEP 2106.04(d). Furthermore, in amended claim 1, the additional element of “by a processor” amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the “receiving an ownership graph, wherein the ownership graph comprises a first set of nodes and a first set of directional edges, wherein each of the first set of directional edges connects two nodes and indicates ownership of a first node by a second node, each node having at most one owner, the ownership graph being acyclic” and “receiving a dependency graph, wherein the dependency graph comprises a second set of nodes and a second set of directional edges, wherein each node of the second set of nodes in the dependency graph corresponds to a node of the first set of nodes in the ownership graph, wherein each of the second set of directional edges connects two nodes and indicates a dependency of the first node on the second node, the dependency graph being acyclic” limitations amount to merely receiving data by receiving graphs, which is an insignificant extra-solution activity that does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).
	Second, MPEP 2106.05(a) provides the following: “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below.” Applicant has not provided arguments regarding which specific claim features reflect the alleged improvements/advantage. As discussed above, the limitation “automatically generating a business decision for the root node, …, based on the created enumerating variables and the created accessing variable declarations” amounts to an abstract idea (mental process). Since this limitation is directed to an abstract idea, this limitation is not an additional element that can provide an improvement/advantage to the functioning of a computer or to any other technology or technological field.

	Applicant further asserts “In addition to the infeasibility of a human mind performing the method of claim 1 in general, Applicant has explicitly incorporated a nuanced final step that explicitly includes the word "automatically". A human being could not "automatically" render the recited step for the root node since it involves consideration of multiple variables, ownerships, dependencies, decision logic, and corresponding coding in a substantially simultaneous manner. Furthermore, Applicant has also added the word "processor" to the aforementioned step to further disclaim a method capable of being performed by the human mind alone.” (Remarks Page 14).
Examiner’s Response:
	The examiner respectfully disagrees. The limitation “automatically generating a business decision for the root node, …, based on the created enumerating variables and the created accessing variable declarations” of amended claim 1, corresponds to using created variable declarations to automatically generate a business decision for a root node, which is evaluation and judgement that can be performed by a human mind. For example, a human mind is able to consider multiple created variables and decision logic simultaneously in order to generate a business decision. For example, in reference to the customer expenses example in Fig. 4, a human mind can take into consideration products, prices, discounts as multiple variables and dependencies and generate a total customer expense (business decision). Furthermore, in amended claim 1, the additional element of “by a processor” amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).

Applicant relies on the arguments above regarding independent claims 6 and 11 and dependent claims 2-5, 7-10, and 12-15, therefore the response above is applicable to those claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J HALES whose telephone number is (571)272-0878. The examiner can normally be reached M-Th 8:00am - 5:00pm and F 8:00am - 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J HALES/Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125